                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL SOLUTIONS GROUP, INC.                        Case No. 4:17-cv-05433-KAW
                                   8                     Plaintiff,                           ORDER REQUIRING
                                                                                              SUPPLEMENTAL BRIEFING
                                   9              v.                                          REGARDING MOTION TO
                                                                                              WITHDRAW
                                  10     H2L1-CSC, JV,
                                                                                              Re: Dkt. No. 58
                                  11                     Defendant.

                                  12           On July 3, 2019, Plaintiff’s counsel filed a motion to withdraw as counsel due to
Northern District of California
 United States District Court




                                  13   “irreconcilable differences” with their client. (Mot., Dkt. No. 58 at 1.) Counsel provides no
                                  14   elaboration as to what those differences are, which is insufficient to warrant granting the motion.
                                  15   See id. at 2. In light of the recent denial of Plaintiff’s motion to stay, and given that the case is
                                  16   currently scheduled for trial in December 2019, the Court is concerned that a corporate entity,
                                  17   which cannot represent itself, may involuntarily find itself without representation with a rapidly
                                  18   approaching trial date.
                                  19           Accordingly, Counsel shall file a supplemental declaration explaining the general nature of
                                  20   the “irreconcilable differences” by July 12, 2019, and shall do so without violating attorney-client
                                  21   privilege. Additionally, counsel and Plaintiff’s corporate representative shall personally appear at
                                  22   the August 27, 2019 case management conference, which the undersigned notes is before the
                                  23   hearing date on the instant motion to withdraw.
                                  24           Plaintiff’s counsel shall immediately provide Plaintiff with a copy of this order.
                                  25           IT IS SO ORDERED.
                                  26   Dated: July 8, 2019
                                                                                               __________________________________
                                  27                                                           KANDIS A. WESTMORE
                                  28                                                           United States Magistrate Judge
